Citation Nr: 9936043	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-17 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected chondromalacia of the right patella, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected chronic depressive reaction, currently evaluated as 
10 percent disabling.

3.  Entitlement to a higher initial rating for service-
connected peptic ulcer disease, currently rated as 
noncompensable.

4.  Entitlement to a higher initial rating for service-
connected prostatitis with chronic obstructive voiding, 
currently rated as noncompensable.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to December 
1997.

These matters came to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut 
which granted the claims of service connection for 
chondromalacia of the right patella, chronic depressive 
reaction, peptic ulcer disease, and prostatitis with chronic 
obstructive voiding.  In July 1998, the veteran's 
representative submitted a notice of disagreement on his 
behalf.  In November 1998, a statement of the case was 
issued, and the veteran filed his substantive appeal.  In May 
1999, the veteran appeared and testified before the 
undersigned at the RO.  

During his hearing in May 1999, the veteran presented 
evidence regarding a claim for a higher rating for his 
service-connected left knee disability.  This claim is 
referred to the RO for appropriate action.  

The issues of increased evaluations for the right knee 
disability and prostatitis will be addressed in the REMAND 
portion of this decision. 


FINDINGS OF FACT

1.  The veteran's chronic depressive reaction is manifested 
by isolation, withdrawal and an impaired capacity to relate 
to others in a meaningful way, and is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood.  

2.  The veteran's peptic ulcer disease is manifested by three 
episodes of burning sensation and gas per month when upset or 
angry, the need to follow a bland diet, and the use of 
Mylanta, which more closely approximate the symptoms of a 
mild duodenal ulcer with recurring symptoms once or twice 
yearly.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
service-connected chronic depressive reaction have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 
4.7, 4.130, Diagnostic Code 9434 (1999).

2.  The criteria for an initial evaluation of 10 percent for 
service-connected peptic ulcer disease have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, 
4.114, Diagnostic Code 7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Chronic Depressive Reaction

The service medical records document the treatment and 
diagnosis of major depression in 1996.  The veteran was in a 
good mental health state until he and his wife started having 
marital problems.  At one point when his wife told him that 
she wanted a divorce, he attempted suicide.  Afterwards, he 
remained suicidal and then sought treatment.  He was admitted 
to a local hospital and air-evacuated for treatment.  By the 
time of his discharge from treatment, the examiner reported 
that the veteran's major depression was in partial remission.  

Pursuant to his claim of service connection for major 
depression, a VA examination was conducted in April 1998.  
The examiner noted that the veteran was alert, oriented, well 
built and clean, and appeared to be his stated age.  He made 
good contact and was candid and frank in his conversation.  
He reported the details of his life and his attempted suicide 
in an almost mechanical fashion.  He displayed little sadness 
and somewhat constricted affect.  The examiner noticed a rich 
and full quality to the affect that he did display, which was 
appropriate to his ideation.  He was sad for the most part, 
and reported that he is lonely.  His predominant and most 
persistent accompaniment of his depression is general 
cynicism and disinterest in his fellow man.  The veteran 
acknowledged that he is hard hearted and sees little good or 
little that is lovable in the human beings he meets, except 
for his immediate family and his children.  He tries to end 
his pain that continues to bother him with regard to his 
marriage, and he has considered obtaining an annulment 
because of his wife's adultery.  He is also seeking 
retribution against the man she had an affair with since 
adultery is a punishable offense in the military.  He did not 
demonstrate any psychotic symptomatology and he was able to 
abstract proverbs and perform similarities in a normal 
fashion.  His mood was cynical, and bitter.  He was sad and 
reported that the nights are difficult.  He does not have an 
interest in future relationships and feels that his life is 
to some degree ruined by his divorce.  He was neither 
homicidal nor suicidal.  He was not taking medications and 
was comfortable with that.  He displayed only mild and 
passing interest in additional psychotherapy, but did ask for 
the examiner's name and card in the event that he wished to 
speak again.  

The examiner reported a diagnostic impression of chronic 
depressive reaction manifested primarily in a blunted affect 
and decreased receptivity to usual sources of pleasure.  The 
examiner felt that the chronic depression is manifested to a 
degree of isolation, withdrawal, and impairment in capacity 
to relate in a meaningful fashion to others.  The examiner 
opined that the veteran was disabled during the time of his 
acute grief, which was when his wife announced that she was 
going to divorce him.  His suicide attempt was serious, and 
while not currently suicidal, the residual impact of the 
depressive experience remained with him and continued to 
interfere with his capacity to enjoy life or engage in new 
and sustaining relationships.  

In a June 1998 decision, the RO granted the claim of 
entitlement to service connection for chronic depressive 
reaction.  The disability was rated 10 percent disabling, 
effective January 1, 1998.  

In May 1999, the veteran testified that he had thought about 
suicide a couple of times since the attempt he made during 
service, but did not make plans to do so.  He takes 
medications on a regular basis, and finds that they are 
helpful.  At times, he forgets to take them.  He noted that 
when he took Prozac, it made him groggy.  He goes for 
counseling on a quarterly basis to touch base and receive his 
medication.  He is depressed on a daily basis, and does not 
like to be around other people.  He works at the post office 
and usually sits in the back and works alone.  Generally, he 
is called to work in the front when his coworkers take breaks 
or go to lunch, and he becomes anxious or excited at those 
times.  He does not like to go out, and when he does, he goes 
fishing.  He would not go to restaurants or places where 
there are crowds.  He related an event where he refused to 
get involved when another was in need of his assistance.  He 
also noted that he used to enjoy playing sports, and that he 
cannot even enjoy those things with his son.  He lives alone, 
and has a girlfriend.  He usually goes fishing with her, but 
he does not like strangers. 

B.  Peptic Ulcer Disease

The service medical records document the diagnosis and 
treatment of peptic ulcer disease in 1985 and 1986, as well 
as a number of gastrointestinal complaints.  

At the time of his VA examination of March 1998, the veteran 
reported the history of the disorder, and that currently he 
has a little indigestion when he eats spicy foods.  He takes 
antacid about once a month.  He has not had real ulcer 
symptoms for ten years.  On examination, there was no 
abdominal pain, and it was further noted that the veteran has 
not vomited blood or has had blood in his stools.  Organs or 
masses were not palpable.  Hernias were not present.  The 
examiner diagnosed status post peptic ulcer disease with 
hematemesis in 1985.  

In a June 1998 decision, the RO granted entitlement to 
service connection for peptic ulcer disease.  A 
noncompensable rating was assigned, effective January 1, 
1998.  

In May 1999, the veteran testified that the condition was 
treated and diagnosed during service around 1985 or 1986.  He 
experiences discomfort about three times a month.  Generally, 
the symptoms occur when he gets excited or angry.  He 
experiences a burning sensation and gas, and these symptoms 
last about two or three days.  He takes Mylanta, and was 
given Tagamet during service.  He has to watch what he eats, 
and basically eats bland food.  

II.  Legal Analysis

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his disabilities.  Thus the Board must 
consider the rating, and, if indicated, the propriety of a 
staged rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to 
the disabilities at issue, the Board finds that the evidence 
does not demonstrate that there was in increase or decrease 
in the disabilities that would suggest the need for staged 
ratings. 

A.  Chronic Depressive Reaction

Service connection is currently in effect for chronic 
depressive reaction, rated 10 percent disabling under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).  
A 10 percent evaluation is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

In this case, the Board finds that a 30 percent rating is 
warranted.  It is clear from the evidence of record that the 
veteran's psychiatric condition has resulted in social 
impairment since the evidence shows that the veteran prefers 
to isolate himself from others.  This isolation is reflected 
in his personal and professional life, with the exception of 
his immediate family and his girlfriend.  The veteran has 
been able to maintain employment, but the need for isolation 
due to his depression produces impairment since he becomes 
anxious when called upon to fill in for coworkers when they 
take their breaks.  Therefore, there is a question as to 
which evaluation should apply since the overall disability 
picture is one that reflects occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood.  38 C.F.R. § 4.7 (1999).  

Although the occupation and social impairment due to the 
veteran's chronic depressive reaction is considered more than 
10 percent disabling, at this point, the evidence does not 
show that the disability picture approximates the criteria 
for a rating greater than 30 percent.  The VA examiner did 
note that his affect was blunted, but the degree of 
occupation and social impairment due to the depressive 
reaction demonstrated by the evidence is not of the severity 
required for a 50 percent rating.  As noted above, the 
veteran's occupational and social impairment primarily stems 
from his need for isolation.  Other than his anxiety of 
working at the front window on occasion, it has not been 
shown that the symptoms produce the inability or an extreme 
difficulty in his ability to perform a majority of his 
assigned tasks.  Also, he is socially isolated, but he has 
been able to maintain his relationships with his immediate 
family, his children and his girlfriend.  Therefore, the 
overall disability picture is closer to that contemplated by 
a 30 percent rating rather than a 50 percent rating.  
38 C.F.R. § 4.7 (1999).   

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
9434, do not provide a basis to assign an evaluation higher 
than the 30 percent rating assigned by this decision.  

Here, the preponderance of the evidence supports the 
veteran's claim of a higher initial rating to the extent that 
a 30 percent rating is warranted for chronic depressive 
reaction.  Therefore, the application of the benefit of the 
doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) 
is inappropriate in this case.

B.  Peptic Ulcer Disease

Service connection is currently in effect for peptic ulcer 
disease, rated as noncompensable under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).  This 
Diagnostic Code contemplates a duodenal ulcer.  A rating of 
10 percent is assigned for a mild duodenal ulcer with 
recurring symptoms once or twice yearly.  A 20 percent rating 
is assigned for a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.

In this case, the Board finds that the disability picture 
approximates the criteria for a 10 percent rating.  As noted 
during his hearing and on examination, the veteran 
experiences symptoms about three times a month and they 
usually last for about two to three days.  His symptoms occur 
at times when he is upset or angry, and he maintains control 
of the condition by taking Mylanta and watching what he eats.  
Overall, the disability picture is comparable to a mild 
duodenal ulcer with recurring symptoms once or twice yearly.  
Therefore, there is a question as to which rating should 
apply since the disability picture approximates the criteria 
for a compensable rating of 10 percent under Diagnostic Code 
7305.  38 C.F.R. § 4.7 (1999).  

Although a 10 percent rating is warranted, the evidence does 
not indicate that the criteria for the next higher rating 
have been met or more closely approximated.  The evidence of 
record does show that the veteran's symptoms occur about 
three times a month and that each episode lasts two to three 
days, which would indicate that the frequency is comparable 
to recurring episodes two or three times a year averaging 10 
days in duration, or continuous moderate manifestations.  
However, the evidence of record does not indicate that the 
symptoms are severe, or that the manifestations are moderate.  
As noted, the veteran takes Mylanta and watches what he eats 
in order to control the condition.  Overall, the disability 
picture presented does not meet or more closely approximate 
the criteria for a 20 percent rating, and there is not a 
question as to which rating should apply.  38 C.F.R. § 4.7 
(1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7305, do not provide a basis to assign an evaluation greater 
than the 10 percent rating assigned by this decision.  

Here, the preponderance of the evidence supports the 
veteran's claim to the extent that a higher initial rating of 
10 percent rating is warranted for peptic ulcer disease.  
Therefore, the application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.


ORDER

Entitlement to a higher initial rating of 30 percent for 
service-connected chronic depressive reaction has been 
established, and the appeal is granted subject to the 
regulations applicable to the payment of monetary benefits.  

Entitlement to a higher initial rating of 10 percent for 
service-connected peptic ulcer disease has been established, 
and the appeal is granted subject to regulations applicable 
to the payment of monetary benefits.







REMAND

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of two of the veteran's claims.  

As stated in the Introduction, the veteran disagreed with the 
initial ratings assigned for these disabilities.  Therefore, 
if indicated, the propriety of a staged rating, from the 
initial effective date forward, should be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Chondromalacia Of The Right Patella

Service connection is currently in effect for chondromalacia 
of the right patella, rated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260 
(1999).  Diagnostic Code 5003 contemplates degenerative 
arthritis, and ratings are assigned based on the limitation 
of motion of the affected part.  Diagnostic Code 5260 
contemplates limitation of leg flexion.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

The veteran was afforded a VA examination in April 1998, and 
the knees were examined.  Although the findings were 
reported, the examiner did not offer the additional 
commentary as per the Court's directives in DeLuca.  
Therefore, another examination is in order.  

Prostatitis

Service connection is currently in effect for prostatitis 
with chronic obstructive voiding, rated as noncompensable 
under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 
7527 (1999).  Diagnostic Code 7527 contemplates prostate 
gland injuries, infections, hypertrophy, and postoperative 
residuals.  This Diagnostic Code provides that the conditions 
are to be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant. 

In this case, the veteran reports that he experiences urinary 
frequency.  At the time of his VA examination in 1998, the 
examiner mentioned that there was supposed to be a referral 
for a genitourinary consult.  It appears from the veteran's 
personal hearing testimony of May 1999 that he is currently 
being treated for an infection, but those records are not 
associated with the claims folder.  Therefore, at this point 
it is not clear what the predominant disability is.  Since 
this is the case, the veteran's treatment records should be 
secured and associated with the claims folder, and he should 
be afforded another examination. 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right knee disability and prostatitis 
since his separation from service.  The 
proper authorization should be secured 
for any non-VA records.  Once obtained, 
all the pertinent medical records should 
be associated with the claims folder. 

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
prostatitis.  The examiner should state 
if the predominant condition is voiding 
dysfunction or urinary tract infection.  
Such tests as the examining physician 
deems necessary should be performed.  
The examiner should report urinary 
frequency, the presence or absence of 
strictures, and any need for drug 
therapy.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected chondromalacia of the right 
patella.  Such tests as the examining 
physician deems necessary should be 
performed.  The examination should 
include complete observations of the 
range of motion of the right knee.  All 
findings should be reported.  The 
orthopedic examiner should also be asked 
to determine whether the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The orthopedic examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional ranges of motion 
loss due to pain on use or during flare-
ups.  The examiner should also record 
any objective displays of pain.  The 
examiner should identify manifestations 
of the veteran's service-connected right 
knee disability and distinguish those 
manifestations from any coexisting 
nonservice-connected disabilities.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

4.  The RO should adjudicate the claims 
of higher initial ratings for service-
connected chondromalacia of the right 
patella, and service-connected 
prostatitis.  The right knee claim 
should be adjudicated in light of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and 
consideration should be given to the 
provisions of 38 C.F.R. §§ 3.321(b), 
4.40, 4.45 (1999).  If the 
determinations remain adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decisions.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

